DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of SEQ ID NO: 2 in the reply filed on 10/25/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 9, and claims 4-8 and 10-17 dependent thereon, are indefinite in the recitation of “any of SEQ ID Nos: 1-19 and SEQ ID NO: 26”, since it is unclear if this requires both one sequence chosen from SEQ ID Nos: 1-19 in addition to SEQ ID NO: 26, or if it is intended to be limited to only one of SEQ ID NO: 1-19 and 26.  And if the claims are intended to require two sequences, then the claims are further indefinite with regard to what the relationship would be between the two sequences in the construct.  For example, would these sequences be adjacent to one another, or separated within the construct.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claims 1-3 and 9, and claims 4-8 and 10-17 dependent thereon, are further indefinite in the recitation of “fragment” with regard to any of the SEQ ID Nos, given that while “fragment” is defined in the specification as having at a minimum “at least about 50 nucleotides” and at a maximum “at least about 1000 contiguous nucleotides, or longer”.  It remains unclear what “at least about” would constitute with regard to these nucleotide fragments, and while the claims are read in light of the specification, limitations set forth in the specification are not read into the claims.  Therefore, the metes and bounds of the claims cannot be determined.

Improper Markush
Claims 1-17 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons: each of the sequences of SEQ ID NO: 1-19 and 26 are appear to be structurally distinct in having different nucleotide sequences, and functionally distinct sequences in that each affects different expression patterns when used in a construct for plant transformation, as shown by the results set forth in Tables 1-10.  It is noted that SEQ ID NO: 2 has a high level of sequence similarity to SEQ ID NO; 1, 4, 11, 15 and 17.  However, even these highly similar sequences have substantial differences in the expression patterns that result when using these sequences in constructs transformed into corn plants.

	In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a recombinant DNA molecule comprising a DNA sequence with at least 85% sequence identity to any of SEQ ID Nos: 1-19 and SEQ ID NO: 26, or comprising any of SEQ ID Nos: 1-19 and SEQ ID NO: 26, or a fragment of any of SEQ ID Nos: 1-19 and SEQ ID NO: 26 that has gene-regulatory activity, wherein said DNA sequence is operably linked to a heterologous transcribable DNA molecule.  The sequences of SEQ ID NO: 1-19 and 26 are 50 to 1300 nucleotides in length and are described as synthetic nucleotide sequences that affect transcription of operably linked coding sequences in the same manner as naturally occurring promoters, leaders, introns and 3’UTRs (page 27), and these sequences are identified as promoters, leaders, introns and 3’UTRs, and combinations of these sequences in Table 1 (page 29).   
The specification discloses use of the recited sequences and combinations thereof, in constructs for plant transformation, and analysis of the expression of a heterologous gene.  It is apparent from the results presented in Table 2 that there was minimal gene expression when there was no promoter in the construct, and there was varied gene expression depending on the particular choice of promoter, and presence of an intron or not.  It is unclear whether any of the sequences of SEQ ID Nos: 1-19 and SEQ ID NO: 2 operably linked to a heterologous gene, would on their own enhance gene expression, much less fragments of any of these sequences or sequences having as little as 85% sequence identity. Yet, Kim et al (Plant Mol Biol 24:105-117, 1994 in IDS) teach that as little as a 20 nucleotide sequence can be essential to promoter activity, and that point mutations can also significantly influence promoter strength (see the abstract, at least).  In addition, results are presented that show different levels of expression in different plant tissues and developmental stages (see Table 7), while the claims do not recite any limitations with regard to the circumstances that affect the gene-regulatory activity of any of the claimed sequences.  
The claims are drawn to a multitude of possible SEQ ID Nos and similar sequences, and fragments thereof that have gene regulatory activity in a recombinant DNA molecule operably linked to a heterologous transcribable sequence.  Yet the specification only discloses particular SEQ ID Nos in combination with other specific sequences that have functional activity of regulating gene expression in plant cells or tissues.  And with regard to the elected sequence of SEQ ID NO: 2, this sequence was tested in a constructs in combination with other sequences identified as regulatory elements, where the results in Tables 7-8 (page 41) show that expression of the heterologous sequence varied greatly between leaf and root tissue (pages 46-48), wherein gene expression in the root tissue was enhanced, while gene expression in the leaf tissue was attenuated.  The specification describes the one sequence structure of SEQ ID NO: 2 having functional activity as a promoter.  The specification describes this one structure that confers promoter activity, yet the claims are broadly drawn to a multitude of sequences and possible functional activities.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
 
Conclusion
	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662